Filed by BlackRock California Municipal Bond Trust pursuant to Rule 425 of the Securities Act of 1933, as amended and deemed filed pursuant to Rule 14a-6 under the Securities and Exchange Act of 1934, as amended Subject Company:BlackRock California Municipal Income Trust Commission File No. 811-10331 Contact: 1-800-882-0052 Certain BlackRock California Tax-Exempt Closed-End Funds Announce Adjournment of Meeting for Proposed Reorganization New York, October 26, 2009 – BlackRock Advisors, LLC announced today that the joint special meeting of shareholders of BlackRock California Municipal Income Trust II (NYSE Amex: BCL), BlackRock California Insured Municipal Income Trust (NYSE: BCK), BlackRock California Municipal Bond Trust (NYSE: BZA), BlackRock California Investment Quality Municipal Trust Inc. (NYSE Amex: RAA) and BlackRock California Municipal Income Trust (NYSE: BFZ) was held today and has been adjourned upon shareholder motion until November 30, 2009. The special meeting was adjourned to allow additional time to further solicit votes in connection with the proposed reorganization of each of BCL, BCK, BZA and RAA into BFZ, with BFZ being the surviving fund, as outlined in the Notice of Joint Special Meeting of Shareholders previously mailed to shareholders. The reconvened joint special meeting of shareholders of the funds will be held at 800 Scudders Mill Road, Plainsboro, New Jersey at 9:00 a.m. on November 30, About BlackRock BlackRock is one of the world’s largest publicly traded investment management firms.
